Citation Nr: 0639758	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for transient 
pylorospasm of the esophagus, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which denied the benefits sought on 
appeal.  By a rating decision dated September 2003, the 
evaluation for the esophageal disability was increased to 10 
percent effective October 7, 2002.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's transient pylorospasm of the esophagus is 
not manifested by a moderate esophageal stricture or by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, that is productive of considerable 
impairment of health.

2.  The veteran does not have hearing a loss for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a transient pylorospasm of the esophagus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.114, Diagnostic 
Codes 7203, 7346 (2006).

2.  Hearing loss was not incurred in or aggravated by active 
military service, and a sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October and November 
2002 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The failure 
to provide notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal is harmless because the preponderance 
of the evidence is against the appellant's claims for service 
connection for hearing loss, and a higher evaluation for an 
esophageal disorder.  Thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Increased evaluation for transient pylorospasm of the 
esophagus

Background

By a rating decision dated February 1981, the RO granted 
service connection for a transient pylorospasm of the 
esophagus and assigned a noncompensable evaluation.  By a 
rating decision dated September 2003, the RO increased the 
evaluation to 10 percent effective October 7, 2002.  This 
evaluation has remained in effect since.

At his January 2003 VA examination, the veteran reported 
trouble with his stomach for about 20 years.  He stated that 
he had gastroesophageal reflux.  He complained of 
regurgitation, heartburn, gas, and occasional vomiting.  He 
had noticed some hematemesis over the years, but he had never 
been transfused for GI bleeding.  He was on Rabeprazole.  His 
weight reportedly was essentially stable.  At the time of the 
examination, the veteran was hospitalized at the North Little 
Rock VA Hospital for drug treatment.  The veteran had not 
been hospitalized for his stomach problem within the past 
year.  He was not complaining of constipation or diarrhea.  

The examination showed a soft abdomen, and the liver and 
spleen were not enlarged.  An upper gastrointestinal series 
showed normal swallowing, and the esophagus was normal.  
Minimal reflux was noted with abdominal pressure.  No hiatal 
hernia was seen.  The stomach and duodenum were normal.  The 
impression was minimal esophageal reflux.  



Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The diagnostic code for rating duodenal ulcers is Code 7305 
and the diagnostic code for rating an esophageal reflux is 
Code 7346.

Initially, there is no legal basis for providing separate 
ratings for a duodenal ulcer and for an esophageal reflux.  
Regulation prohibits this and permits but one rating for 
these two conditions.  According to 38 C.F.R. § 4.114, 
ratings under certain diagnostic codes for gastrointestinal 
conditions (including, in pertinent part, Codes 7305 and 
7346) are not to be combined with each other; rather, a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.

The veteran is currently rated under Diagnostic Code 7346.  
Under the criteria set forth under 38 C.F.R. § 4.114, 
Diagnostic Code 7346, a 10 percent rating is warranted for 
hiatal hernia, which is manifested by two or more of the 
symptoms necessary for a 30 percent rating, though of less 
severity.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.

Under 38 C.F.R. § 4.114, Code 7305 (for rating duodenal 
ulcer), a rating of 10 percent requires evidence of a mild 
ulcer with recurring symptoms once or twice a year.  To merit 
a 20 percent evaluation, there must be medical evidence of 
recurring episodes of severe symptoms two or three times a 
year averaging ten days in duration; or recurring episodes 
with moderate manifestations.  38 C.F.R. § 4.114, Code 7305

Analysis

Upon review of the competent medical evidence of record, the 
Board is of the opinion that a rating in excess of 10 percent 
is not warranted for the veteran's transient pylorospasm of 
the esophagus.  While the veteran reported symptomatology at 
the VA examination in January 2003, the objective medical 
evidence of record does not show persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health as 
would be required for an increased rating under Code 7346.  
Further, the evidence does not show recurring episodes of 
severe symptoms two or three times a year averaging ten days 
in duration; or recurring episodes with moderate 
manifestations as is required for an increased rating under 
Code 7305.  The disability picture objectively presented is 
not one consistent with the degree of severity needed to meet 
the schedular criteria for a higher rating.  Hence, the 
preponderance of the evidence is against the claim, and it 
must be denied.

III.  Service connection for hearing loss

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of hearing loss.  The February 1980 
separation examination showed, pure tone thresholds, in 
decibels, were as follows:




HERTZ


500
1000
2000
   4000
RIGHT
5
5
10
10
LEFT
5
5
10
5

A December 1980 VA examination revealed no auditory loss to 
conversational speech.

In a letter dated November 2002 from R.M., of TQS 
Construction, a former employer indicated that he believed 
the veteran was hard of hearing.

Criteria

The issue involves a claim for to service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  A sensorineural hearing loss is presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385.

As is noted above, the veteran asserts that he is entitled to 
service connection for a hearing loss; however, there is no 
medical evidence of record, which establishes the veteran 
currently suffers from hearing loss as that term is defined 
by VA.  Under these criteria, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.

Although the veteran submitted a statement from a former 
employer who believed the veteran may be hard of hearing, 
where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
transient pylorospasm of the esophagus is denied.  

Entitlement to service connection for hearing loss is denied.


REMAND

Entitlement to service connection for a nervous disorder was 
most recently denied in a February 1994 rating decision.  The 
February 1994 decision is final in the absence of a perfected 
appeal.  38 U.S.C.A. § 7105 (West 2002).  Thus, regardless of 
any RO action, the current claim may be considered on the 
merits only if new and material evidence has been submitted 
since that February 1994 decision.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2003); Barnett v. Brown, 83 F.3d 
1380 (Fed.Cir. 1996).

Significantly, a review of record does not show that the 
veteran was properly notified as required under 38 U.S.C.A. 
§ 5103, and defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Kent holds that the legislative intent of 38 
U.S.C.A. § 5103 is to provide claimants a meaningful 
opportunity to participate in the adjudication of claims. 
 Hence, in a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.  

Here, while the veteran was provided notice of the need to 
submit new and material evidence, and while he was provided 
notice of the appropriate legal definition of new and 
material evidence, the generic notice provided is 
insufficient under Kent.  Rather, the record must show that 
the appellant was provided pertinent notice under 38 U.S.C.A. 
§ 5103 which describes what evidence is necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In this case, there is no evidence that the 
RO looked at the bases for the denial in the February 1994 
rating decision and then provided the veteran a specifically 
tailored notice which addressed that February 1994 decision. 
 Accordingly, further development is required.

Finally, it is possible that additional VA medical records 
remain outstanding.  In this regard, the veteran in September 
2003 was reported to be receiving care through the Central 
Arkansas Veterans Health Care System.  As these VA records do 
not appear to have been formally requested, further 
development is in order.

Therefore, this case is REMANDED for the following actions:

1.  The RO should contact the veteran, 
and request that he identify when and at 
what Arkansas VA facilities he received 
treatment for schizophrenia.  The RO 
should thereafter undertake appropriate 
development to secure all pertinent 
records which may show a link between any 
current psychiatric disorder and service.  
If no medical records are available the 
RO must prepare a formal unavailability 
memorandum.

2.  Pursuant to Kent, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the 
RO is to provide the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that explains 
the specific information or specific 
evidence needed to reopen the claim based 
on new and material standard in light of 
the February 1994 rating decision.  The 
RO must also, in light of Dingess, 
provide notice how a disability rating 
and an effective date for the claim on 
appeal would be assigned.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


